Citation Nr: 1521517	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Propriety of termination of pension benefits effective January 1, 2010, to include whether the resulting overpayment in the amount of $3,966, was properly created.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Navy, including the verified period from July 1918 to December 1919.  He died in December 1974, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the St. Paul, Minnesota, Pension Management Center (PMC) dated in July 2010 that terminated the appellant's VA pension benefits effective January 1, 2010.  Subsequently, jurisdiction of the appeal was transferred to the regional office (RO) in Seattle, Washington.  

In June 2014, additional evidence was received at the Board, without waiver of original RO consideration.  However, the only evidence not previously considered consisted of a letter from Social Security Administration (SSA) to the appellant, which resulted in the partial allowance of the claim in this decision.  Therefore, it is not prejudicial for the Board to consider the evidence in the first instance.   

The appellant also indicated in numerous statements that she was requesting waiver of recovery of the overpayment, including in her October 2013 substantive appeal.  However, the appellant's electronic virtual claims file reflects that in a decision dated in June 2013, the Committee on Waivers and Compromises (COWC) of the St. Paul, Minnesota, RO granted waiver of the entire overpayment, in the amount of $3,966.  Neither the paper nor the electronic claims file contains any record that the appellant was notified of this decision, and her continued correspondence on this matter indicates that she did not receive notice of the decision.  In this regard, she stated in her October 2013 substantive appeal that partial payments she had attempted to make in June and July of 2013 had been returned to her without explanation.  Because the waiver issue was resolved in the appellant's favor, no case or controversy remains, and, therefore, the Board does not have jurisdiction over it.  However, because of the Board's decision below, the amount of the overpayment has been reduced.  

The issue of waiver of recovery of the overpayment of death pension benefits, is referred to the agency of original jurisdiction (AOJ) for the purpose of notifying the appellant of the June 23, 2013, St. Paul COWC decision that granted the waiver request.  Please note, however, that in this decision, the Board finds that $1,322 of the overpayment was not properly created, leaving $2,644 remaining as a waived overpayment.


FINDINGS OF FACT

1.  In February 2010, the appellant notified VA that she had begun receiving Social Security Administration (SSA) benefits effective in December 2009.

2.  In July 2010, the appellant's death pension benefits were retroactively terminated January 1, 2010, based on her concurrent receipt of SSA benefits beginning in December 2009, resulting in an overpayment of $3,966.  

3.  The appellant did not actually receive SSA benefits until mid-February 2010; as such, she was owed VA death pension benefits until March 1, 2010, in the amount of $1,322.

4.  Although the RO erroneously paid the appellant death pension benefits through June 2010, the appellant knew, or should have known, she was not entitled to receive the benefit.  




CONCLUSIONS OF LAW

1.  An overpayment of death pension benefits in the amount of $1,322 was not properly assessed against the appellant.  38 U.S.C.A. §§ 1503, 5112 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 3.500, 3.660 (2014).

2.  The remainder of the overpayment, in the amount of $2,644, was properly created and assessed against the appellant.  38 U.S.C.A. §§ 1503, 5112 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 3.500, 3.660 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The notice and duty to assist provisions of the VCAA do not apply to claims involving waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In any event, essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Moreover, the appellant has not has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In correspondence dated in February 2010, the appellant, who was in receipt of VA death pension benefits, notified VA that there had been a change in her income, consisting of the grant of Social Security Administration (SSA) benefits, effective in December 2009.  In June 2010, VA adjusted her award to reflect the receipt of this additional income.  Because her SSA benefits exceeded the maximum death pension rate to which she was entitled, her VA death pension benefits were terminated effective January 1, 2010.  She was notified of this adjustment in July 2010.  

The appellant was subsequently informed that the retroactive termination of her pension benefits had resulted in an overpayment of $3,966, which must be repaid.  The appellant claimed, in June 2011, that she was not at fault in the creation of the overpayment, because she had promptly notified VA of her change in income, and it was not her fault that VA took several months to take action on that notice.  This statement was construed as a notice of disagreement with the creation of the overpayment, and she was furnished a statement of the case in August 2013, informing her that the overpayment was a valid debt.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  SSA benefits are not excluded.  

The appellant's SSA benefits substantially exceed the maximum amount of VA death pension to which she could be entitled.  According to the SSA, she was awarded benefits in the monthly amount of $1,116, effective in December 2009.  In contrast, according to the VA's Survivors Benefits Tables, the maximum rate for death pension for a surviving spouse with no dependents for the same time period is $7,933 per year, or about $661 per month.  

Based on the SSA verification, showing that the appellant was "credited" with benefits in the monthly amount of $1,116, beginning December 2009, the RO terminated the appellant's death pension benefits, effective January 1, 2010.  In this regard, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective at the end of the month in which the increase occurred.  38 U.S.C.A. § 5112(b) ; 38 C.F.R. § 3.660(a).  

However, in June 2014, the appellant submitted a February 2010 letter from SSA.  According to that letter, her payments actually commenced in February 2010, with a retroactive payment in the amount of $2,232, which was due for December 2009 and January 2010.  Because it is the date payments commenced that controls her entitlement to pension benefits, and not the effective date of the SSA award, the appellant's death pension benefits should be terminated effective March 1, 2010.  Therefore, the actual overpayment must be reduced by amount of the payments made for January and February, 2010, or $661 per month, totalling $1,322, for a remaining overpayment of $2,644.  Accordingly, of the original debt of $3,966, the appellant was owed $1,322, and the amount of $2,644 remains as a valid debt.  

Because, as noted above, the appellant's debt was already waived, this decision does not result in any payment to the appellant.  Nevertheless, an overpayment that has not been properly created is not a debt owed to VA, and is more favorable to the appellant than a valid debt, even though VA has waived recovery of the debt.  See Schaper v. Derwinski, 1 Vet.App. 430 (1991). 

Regarding the remaining $2,644, the appellant's sole argument is that she should not have to repay the overpayment, because it was created as the result of VA's failure to timely adjust her death pension benefits, after she promptly notified VA of her income change.  This raises the question of administrative error.  When an administrative error or error in judgment by VA is the sole cause of an erroneous award, the award will be reduced or terminated effective the date of last payment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  In such cases, there is no properly created overpayment, and no valid debt.  

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet.App. 171, 174 (1997); see 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b).  In Jordan, the Court also found that sole administrative error was not present if the payee knew, or should have known, that the payments were erroneous.  Thus, sole administrative error requires both error on the part of VA, and that the payee neither knew, nor should have known, that the payments were erroneous.

Here, the appellant has not disputed that she knew that her payments would be reduced or eliminated as the result of her receipt of SSA benefits.  Thus, she knew, or should have known, that her continued receipt of death pension benefits in the full amount was incorrect.  Because she should have known that the payments that she retained were erroneous, the overpayment was not solely due to administrative error.  As a consequence, an overpayment of death pension in the amount of $2,644 was properly created, and constitutes a valid debt owed VA.  As the law and not the evidence is dispositive as to this issue, it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

An overpayment in the amount of $1,322 was not properly created; to that extent, the appeal is granted.

The remainder of overpayment, in the amount of $2,644, was properly created; to that extent, the appeal is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


